An injunction pendente lite having been granted in the companion case of Eighth Avenue Coach Corporation v. City of New York (ante, p. 829), handed down herewith, no necessity for such relief exists in the present action, which is one of a taxpayer for similar relief. Order unanimously affirmed, with twenty dollars costs and disbursements to the respondents, other than the Eighth Avenue Coach Corporation and New York City Omnibus Corporation. Present — O’Malley, Townley, Untermyer, Cohn and Callahan, JJ.